Exhibit 10.3

 



RESTRICTED STOCK UNIT AGREEMENT

 

THIS AGREEMENT, made as of [      ], 2018 (the “Grant Date”), between Harvest
Oil & Gas Corp., a Delaware corporation (the “Company”), and ______
(the “Participant”).

 

Unless otherwise defined herein, terms defined in the Harvest Oil & Gas Corp.
2018 Omnibus Incentive Plan (the “Plan”) shall have the same defined meanings in
this Restricted Stock Unit Agreement (the “Agreement”).

 

The undersigned Participant has been granted the target number of restricted
stock units (“RSUs”) set forth below, subject to the terms and conditions of the
Plan and this Agreement, as follows:

 

  Vesting Schedule: As provided in Exhibit A of the Agreement         Number of
Restricted Stock     Units Granted: _________________                      
Harvest Oil & Gas Corp.           ________________________________    
[________]

 

 

I, the undersigned, agree to this grant of RSUs, acknowledge that this grant is
subject to the terms and conditions of the Plan and this Agreement, and have
read and understand the terms and conditions set forth in Sections 1 through 22
of this Agreement. I further acknowledge receipt of the Plan and the prospectus
for the Plan and consent to receive any and all communications, updates and
amendments to the Plan or the prospectus, in the Company’s discretion, by
electronic delivery through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

 

 

    ____________________________________     Participant

 

  

 

 

 



 





    

 

 

1.       Incorporation By Reference; Plan Document Receipt. This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the Award
provided hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
The Participant hereby acknowledges receipt of a true copy of the Plan and that
the Participant has read the Plan carefully and fully understands its content.
In the event of any conflict between the terms of this Agreement and the terms
of the Plan, the terms of the Plan shall control.

 

2.       Certain Definitions. For purposes of this Agreement, the following
terms shall have the following definitions. Unless otherwise provided herein,
the terms defined in this Section 2 shall control over similar terms defined in
the Plan.

 

a.       “Employer” means any of the Company, EnerVest Operating, LLC or their
respective Subsidiaries or Affiliates.

 

b.       “Termination of Employment” means a separation from service with an
Employer (generally 50% common control with the Company), as defined in IRS
regulations under Section 409A of the Internal Revenue Code of 1986, as amended
(generally, a decrease in the performance of services to no more than twenty
percent (20%) of the average for the preceding thirty-six (36)-month period, and
disregarding leave of absences up to six (6) months where there is a reasonable
expectation the Participant will return).

 

3.       Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of RSUs specified
above. Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant’s interest in the Company for any reason, and no adjustments
shall be made for dividends in cash or other property, distributions or other
rights in respect of the shares of Common Stock (“Shares”) underlying the RSUs,
except as otherwise specifically provided for in the Plan or this Agreement.

 

4.       Vesting.

 

a.       Normal Vesting. [__] of the RSUs will be subject to time-based vesting
(the “Time Vesting RSUs”) and [__] of the RSUs will be subject to the
achievement of certain milestones (the “Performance Vesting RSUs”), each as set
forth on Exhibit A. The RSUs will be subject to the restrictions and limitations
in this Agreement.

 

b.       Termination of Employment. Except as set forth in Exhibit A, any
unvested RSUs shall be cancelled and forfeited for no consideration therefor
upon a Termination of Employment of the Participant for any reason.

 



 - 2 - 

 

 

c.       Committee Discretion to Accelerate Vesting. Notwithstanding the
foregoing, the Committee may, in its sole discretion, provide for accelerated
vesting of the RSUs at any time and for any reason. The Participant shall
receive any accelerated RSUs as soon as practicable following the accelerated
vesting date.

 

5.       Delivery of Shares

 

a.       General. Subject to the provisions of Sections 5.b hereof, the
Participant shall receive the number of Shares that correspond to the number of
RSUs that have become vested as soon as practicable following the applicable
vesting date, but in no event later than thirty (30) days following the
applicable vesting date; provided that if the Shares underlying the RSUs have
not commenced trading on the Over-The-Counter trading market (the “OTC”) as of
the applicable vesting date, the Participant shall receive such Shares
underlying the RSUs within five (5) trading days following the date on which the
Shares commence trading on the OTC; provided further that if the Shares have not
commenced trading on the OTC by September 30, 2018, the Participant shall
receive the Shares underlying the RSUs on October 1, 2018 and the Fair Market
Value of the Shares underlying the RSUs shall be determined in accordance with
the Plan.

 

b.       Securities Law Compliance, Blackout Periods. If the Company reasonably
anticipates that making of a payment hereunder would violate federal securities
laws, a trading restriction imposed by the Company on the date such distribution
would otherwise be made pursuant to Section 5.a hereof or other applicable law,
such distribution shall be instead made on the earliest date the Company
reasonably anticipates that making such payment would not cause such violation,
but in any event no later than March 15th of the year following the year in
which the vesting date occurs.

 

6.       Dividends; Rights as Stockholder. Cash dividends on Shares issuable
hereunder shall be credited to a dividend book entry account on behalf of the
Participant with respect to each RSU granted to the Participant, provided that
such cash dividends shall not be deemed to be reinvested in Shares and shall be
held uninvested and without interest and paid in cash at the same time that the
Shares underlying the RSUs are deliverable to the Participant in accordance with
Section 5.a hereof. Stock dividends on Shares shall be credited to a dividend
book entry account on behalf of the Participant with respect to each RSU granted
to the Participant, provided that such stock dividends shall be paid in Shares
at the same time that the Shares underlying the RSUs are delivered to the
Participant in accordance with the provisions hereof. Except as otherwise
provided herein, the Participant shall have no rights as a stockholder with
respect to any Shares covered by any RSU unless and until the Participant has
become the holder of record of such Shares.

 

7.       Non-Transferability. No portion of the RSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the RSUs as provided herein, unless
and until payment is made in respect of vested RSUs in accordance with the
provisions hereof and the Participant has become the holder of record of the
vested Shares issuable hereunder.

 



 - 3 - 

 

 

8.       Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to the choice of
law principles thereof.

 

9.       Withholding of Tax. The Company shall have the power and the right to
deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the RSUs and, if the Participant fails to do so, the
Company may otherwise refuse to issue or transfer any Shares otherwise required
to be issued pursuant to this Agreement. The Participant may elect to satisfy
any statutorily required withholding obligation with regard to the settlement of
RSUs by reducing the amount of cash or Shares otherwise deliverable to the
Participant hereunder.

 

10.       Legend. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing Shares issued pursuant to this Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing Shares acquired pursuant to this
Agreement in the possession of the Participant in order to carry out the
provisions of this Section 10.

 

11.       Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and, except as otherwise specifically provided
herein, supersedes all prior agreements or prior understandings, whether written
or oral, between the parties relating to such subject matter. The Committee
shall have the right, in its sole discretion, to modify or amend this Agreement
from time to time in accordance with and as provided in the Plan. This Agreement
may also be modified or amended by a writing signed by both the Company and the
Participant. The Company shall give written notice to the Participant of any
such modification or amendment of this Agreement as soon as practicable after
the adoption thereof.

 

12.       Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.

 

13.       No Right to Employment. Any questions as to whether and when there has
been a Termination of Employment and the cause of such Termination of Employment
shall be determined in the sole discretion of the Committee. Nothing in this
Agreement shall interfere with or limit in any way the right of the Company, its
Subsidiaries or its Affiliates to terminate the Participant’s employment or
service at any time, for any reason and with or without Cause.

 



 - 4 - 

 

 

14.       Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.

 

15.       Compliance with Laws. The grant of RSUs and the issuance of Shares
hereunder shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws, rules
and regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act and, in each case, any respective rules and regulations
promulgated thereunder) and any other law, rule, regulation or exchange
requirement applicable thereto. The Company shall not be obligated to issue the
RSUs or any Shares pursuant to this Agreement if any such issuance would violate
any such requirements. As a condition to the settlement of the RSUs, the Company
may require the Participant to satisfy any qualifications that may be necessary
or appropriate to evidence compliance with any applicable law or regulation.

 

16.       Binding Agreement; Assignment. This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns.

 

17.       Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.

 

18.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.

 

19.       Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

 

20.       Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

 



 - 5 - 

 

 

21.       Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the Award of RSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the RSUs awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.

 

22.       Company Recoupment. The Participant’s right to the RSUs granted
hereunder and the Shares deliverable upon settlement of the RSUs shall in all
events be subject to any Company obligation regarding the clawback of
“incentive-based compensation” under Section 10D of the Exchange Act and any
applicable rules and regulations promulgated thereunder from time to time by the
U.S. Securities and Exchange Commission.

 

 

 

 

 

 

 

 - 6 - 

 

 

EXHIBIT A

 

 

 

 

 

 

 

 

 

 



    

